On Petition to Reheae.
Plaintiff in error has filed a petition to rehear complaining that the Court failed to pass upon the real question involved, to wit, “could or might the condition complained of by Sams be connected with any accidental injury.” It is also insisted that it is not answered by the testimony.
The original opinion fully discussed the testimony of witnesses both for the plaintiff in error and the defendant as bearing upon the “real question” as to whether the accident resulted in, or caused, a permanent injury to Sams. The Court was of the opinion that the evidence supported the finding of the Chancellor, or at least there was material evidence to support his decree. The so-called “could or might rule” involves the probative value of evidence as to “causation”. We not only directed attention to the testimony of lay witnesses but also to the opinions of medical experts. There was direct evidence to support the Chancellor’s decree. Moreover the value of the testimony of medical experts was not based solely upon any opinion that the accident “might or could *217have ’ ’ caused a permanent injury. Titus on page 564 of 270 S. W. (2d) there appear excerpts from the testimony of Dr. Munal that .as a result of the accident Sams would not recover without a major operation and that such an operation “was dangerous’’. If we concede that this was opinion evidence it surely was based upon facts which the doctor found to exist, i. e. “a ruptured disc on the right side of the lumbar area.” The petitioner introduced no testimony suggesting* that this “ruptured disc” resulted, or could have resulted, from any cause other than the accident complained of.
The contention of counsel is highly technical and requires no response except to say that the original opinion is not subject to the criticism appearing in the petition. The petition to rehear is denied.